Citation Nr: 1538584	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  07-31 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left (minor) shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to January 1985. 



This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied an increased rating for a left (minor) shoulder disability.  In August 2011, the Board remanded the appeal to the RO for additional action. 

In November 2013, the Board denied an increased rating for the left shoulder disability.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims.  In June 2014, the Court granted a Joint Motion for Partial Remand and vacated that portion of the November 2013 Board decision which denied an increased rating for a left shoulder disability.  The Court remanded the Veteran's appeal to the Board for additional action consistent with the Joint Motion for Partial Remand.

In December 2014 the Board remanded this matter for additional development.  


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's left shoulder disability manifests with flexion and abduction of the shoulder greater than 25 degrees with no impairments of the humerus, ankylosis, or dislocations. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5200, 5201, 5205, 5203 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated July 2006 and August 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims and obtained adequate opinions in August 2006 and July 2015.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

The Veteran's left shoulder disability is rated 20 percent under Diagnostic Code 5201 (2015).  The Veteran's dominate appendage is shown by the record to be his right arm.  38 C.F.R. § 4.69 (2015).  Therefore, the service-connected left shoulder is of the minor appendage and the disability will be rated using the criteria for rating disabilities of the minor shoulder. 

The Veteran's shoulder disability may be variously rated under the provisions of Diagnostic Codes 5003, 5010, 5200, 5201, 5202, or 5203.  38 C.F.R. § 4.71a, (2015).  The Board notes that the RO had previously rating the Veteran's left shoulder disability under Diagnostic Code 5010-5203, and in the July 2015 supplemental statement of the case found that the Veteran's disability was more properly rated under Diagnostic Code 5201.  The Board with review all available Diagnostic Codes that pertain to the Veteran's disability.  

Actually painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2015).  Arthritis is rated based on limitation of motion under the appropriate diagnostic code of the joint involved, with a 10 percent rating assigned for limited motion of a major joint or group of minor joints that is noncompensable, but where there is X-ray evidence of arthritis.  Ratings based on arthritis cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  

Limitation of motion of the shoulder is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5200, a 20 percent rating is warranted for favorable ankylosis of the minor scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 30 percent rating is warranted for favorable ankylosis which is intermediate between favorable and unfavorable.  A 40 percent rating requires ankylosis of the minor scapulohumeral articulation with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2015). 

Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of minor arm motion to mid-way between the side and shoulder level.  A 30 percent rating requires that minor arm motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2015). 

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires nonunion (a false, flail joint) of the minor humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  38 C.F.R. § 4.71a (2015). 

Under Diagnostic Code 5203, malunion of a clavicle or scapula, or nonunion without loose movement, warrants a 10 percent rating.  A 20 percent rating requires nonunion with loose movement or dislocation.  Those disabilities may also be rated on the basis of impairment of function of the contiguous joint.  The 20 percent rating is the maximum rating available under Diagnostic Code 5203.  38 C.F.R. § 4.71a (2015). 

Standard ranges of shoulder flexion and abduction are from 0 to 180 degrees each, and external and internal rotation are from 0 to 90 degrees each.  38 C.F.R. § 4.71, Plate I (2015).  In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  Mariano v. Principi, 17 Vet. App. 305 (2003).

An August 2006 VA examination report shows that the Veteran reported stiffness and pain affecting the left shoulder.  Range of motion testing of the left shoulder showed abduction from 0 to 95 degrees with pain noted at 80 degrees, external rotation was 0 to 90 degrees with no pain, internal rotation was 0 to 45 degrees with pain noted at 30 degrees.  Forward flexion of the left shoulder joint was noted to be 0 to 175 degrees with pain noted at 170 degrees.  Loss of motion on repetitive use testing was shown to be 0 to 160 degrees.  The examiner reported that the Veteran's left shoulder exhibited normal strength, sensation, and function.  The examiner noted that there was no additional loss of motion secondary to pain, fatigue, lack of endurance, or weakness.  The examiner reported that there was no loss of bone, recurrent shoulder dislocations, inflammatory arthritis, or joint ankylosis.  X-rays showed evidence of a previous Bristow procedure and mild glenohumeral arthritis.  The examiner's summary of the left shoulder symptomatology was noted as painful motion that resulted in decreased mobility.  The examiner noted that the Veteran's activities of daily living such as exercise and recreation were moderately affected and sporting activity was restricted.  

An October 2011 VA examination report shows that the Veteran reported constant left shoulder pain for the last three years.  He reported avoiding holding items for long periods of time as it aggravated left shoulder pain.  Summary of the left shoulder symptoms were noted with pain, stiffness, weakness, and decreased speed of joint motion.  Deformity, giving way, instability, incoordination, dislocations, subluxations, locking, and effusions were not noted.  The Veteran reported flare-ups of a moderate severity that occurred every one to two months.  The examiner reported that the most limiting effect of the flare ups were a lack of endurance due to pain.  Left shoulder range of motion testing showed forward flexion of 0 to 145 degrees, abduction 0 to 100 degrees, internal rotation 0 to 90 degrees, and external rotation to 0 to 80 degrees.  The examiner noted that there was evidence of pain following repetitive motion testing but there was no additional limitations of motion after three repetitions.  The examiner reported that the Veteran's left shoulder disability caused significant effects on the Veteran's occupational activities that included lifting and carrying items.  It was noted that the Veteran's usual daily activities of chores, shopping, and exercise were mildly affected.  Additionally, the Veteran complained of activities required lifting and carrying items overhead.  Pull-ups were also reported to aggravate the shoulder condition. 

A March 2014 private treatment record from the Jewett Orthopaedic Clinic showed that the Veteran's shoulder caused pain with flexion, internal rotation, carrying and lifting.  Forward flexion was noted to 170 degrees and abduction to 100 degrees.  Increased pain with internal rotation was noted and no atrophy or winging were observed.  

A July 2015 VA examination report shows that the Veteran reported left shoulder pain.  He was diagnosed with glenohumeral joint osteoarthritis and post-surgical changes of the left shoulder.  Range of motion testing for the left shoulder showed flexion 0 to 80 degrees, abduction 0 to 35 degrees, external rotation 0 to 15 degrees, and internal rotation 0 to 10 degrees.  The examiner noted that the Veteran exhibited pain for all planes of motion.  No evidence of pain with weight bearing was reported.  The examiner reported that the Veteran had localized tenderness to palpation around the shoulder joint.  No evidence of crepitus was shown.  The examiner reported that the Veteran was able to perform repetitive use testing with no additional functional loss or range of motion after three repetitions.  The examiner reported that an opinion as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time could not be provided without mere speculation as the Veteran was examined immediately after exercise.  The examiner also reported that the examination was not conducted during a flare-up and an opinion as to pain, weakness, fatigability, or incoordination limitations would contain mere speculation.  Additional factors contributing to the Veteran's left shoulder disability were noted to be less movement than normal.  The Veteran's muscle strength for the left shoulder was noted to be reduced and rated as a 3 out of 5 for forward flexion.  No muscle atrophy or ankylosis were noted.  The examiner also noted that the Veteran had a suspected rotator cuff condition as positive indications for the Hawkins impingement test and external rotation/infraspinatus strength test were shown.  No shoulder instability, dislocation, or labral pathology were reported.  No clavicle, scapula, acromiclavicular joint, or sternoclavicular joint conditions were noted.  The Veteran was not diagnosed with any impairments of the humerus such as loss of head, nonunion, or fibrous union of the humerus.  No malunion of the humerus was noted.  The examiner reported that shoulder functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Degenerative arthritis was shown in x-rays of the Veteran's shoulder.  The examiner noted the Veteran employment status would not be affected by his shoulder condition as he could maintain an economically rewarding job at least a part time sedentary fashion like an office job as the Veteran was right handed and had full function of the right upper extremity.  

The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for a left shoulder disability.  While the Veteran has reported pain, weakness, and limitation of motion of the left shoulder, the objective evidence shows that the symptoms do not more nearly approximate the next highest rating for 30 percent under any of the Diagnostic Codes for rating shoulder disabilities.  

The Veteran is currently rated 20 percent under Diagnostic Code 5201.  For the Veteran to meet the criteria for the next highest rating under Diagnostic Code 5201 his left shoulder disability would have to result in limitation of motion of the arm to 25 degrees from his side.  Here, the Veteran has been noted to be able to flex and abduct his left arm beyond 25 degrees from his side as shown on all range of motion testing in VA examination, VA treatment records, and his private medical records during the entire appeal period.  Therefore, a rating of in excess of 20 percent based on limitation of motion of the arm is not warranted.  The evidence also does not show 

However, the shoulder can be rated under various Diagnostic Codes.  Diagnostic Code 5200 provides for a 30 percent rating of a the minor arm for intermediate ankylosis that results between favorable and unfavorable abduction.  Here, during the July 2015 VA examination, October 2011 VA examination, and August 2006 VA examination and in private and VA treatment records, the Veteran's left shoulder has never been diagnosed with ankylosis.  Therefore, the Board finds that a rating of 30 percent under Diagnostic Code 5200 is not applicable.  Additionally, a higher rating in excess of 40 percent is also available under Diagnostic Code 5202 that concerns a fibrous union of the humerus or scapulohumeral joint.  Here, the VA examiner's in 2006, 2011, and 2015 specifically reported that the Veteran displayed no acromiclavicular joint condition or other impairment of the clavicle or scapula.  Therefore, the criteria for a higher rating under Diagnostic Code 5202 is also not met.

The Board also considered functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the assignment of higher rating is also not warranted on the basis of functional loss.  The Veteran's VA examination reports of August 2006, October 2011, and July 2015 all show consistent reports of left shoulder pain and limited range of motion.  But the degree of functional loss resulting from that pain is not demonstrated beyond that contemplated by the currently assigned ratings.  In any event, any additional function loss due to those factors does not make the disability more nearly approximate ankyloses to a level that would warrant a higher rating.  Therefore, the Board finds that the Veteran's limited range of motion consists of a functional loss that is already contemplated by the assigned rating criteria.  Moreover, the fact that the Veteran experiences constant pain or pain throughout the range of motion does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system). 

The Board has also considered whether extraschedular consideration is warranted for during the entire appeal period.  38 C.F.R. § 3.321(b) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describes the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record does not show that the rating criteria are inadequate for rating the service-connected left shoulder disability.  The competent medical evidence of record shows that the left shoulder disability is primarily manifested by pain, weakness, some flare-ups and limitation of range of motion, which are specifically contemplated by the rating criteria.  Therefore, the Board finds that the effects of the Veteran's disabilities have been fully considered under the appropriate schedular rating criteria, which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology for the disability decided herein.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to the left shoulder disability beyond that contemplated by the currently assigned rating.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b) (2015).


ORDER

Entitlement to a rating in excess of 20 percent for a left (minor) shoulder disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


